Citation Nr: 0631861	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  01-08 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a lower back 
disability, to include the residuals of a compression 
fracture at L2, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to March 
1988. 

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2000 RO decision, which denied the veteran's 
claim seeking a disability rating in excess of 20 percent 
disabling for a low back disability.

In June 2003, the Board remanded this matter after 
development undertaken by the Board pursuant to 38 C.F.R. § 
19.9(a)(2) (2002) was invalidated by the United States Court 
of Appeals for the Federal Circuit. Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, - 
7305, -7316 (Fed. Cir. May 1, 2003).

The matter was remanded a second time in September 2004 to 
provide for additional development of evidence including a 
VA examination to consider changes to the criteria for 
evaluating back disorders that went into effect on September 
26, 2003.  The case has been returned to the Board for 
further consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After the Board remanded this matter in 2004 for an 
examination, the veteran failed to appear for a VA 
examination scheduled for August 2005.  However it appears 
that notification for the examination was not sent to the 
veteran's current address. 

The veteran's representative alleges in the August 2006 
brief that the VA failed to provide sufficient notice of the 
result of a failure to appear for a VA examination that had 
been scheduled for August 2005.  The representative pointed 
out that a letter dated in January 2006 was sent by the 
Board and was returned by the Post Office as undeliverable 
and the envelope accompanying this letter confirms this.  A 
review of the record reveals that the notification letter 
sent by the AMC in June 2005 notifying him of the plans to 
schedule the examination was sent to the same address that 
was later found to be invalid.  Likewise an earlier AMC 
letter dated in November 2004 was sent the now invalid 
address.  Prior to this, the veteran submitted written 
statements in November 2004, in which he put down a 
different address than the address to which the most recent 
VA correspondences were sent.  Therefore another attempt 
should be made to reschedule the VA examination, with 
notification sent to the veteran's most recent address which 
he put in his November 2004 correspondences.  The veteran's 
representative has also requested that the RO also notify 
the veteran by telephone of the scheduled examination.   

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice regarding awards of 
increased evaluations and effective dates assigned.

To ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an earlier effective date, if 
an increased rating is granted, as 
outlined by the Court in Dingess, supra, 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant 
as specifically affecting the issue on 
appeal.  

2.  Thereafter, the AMC should schedule 
the veteran for VA orthopedic and 
neurological examinations, by 
appropriate specialist(s), in order to 
determine the nature and severity of his 
lower back disability.  Notification of 
these examinations should be sent to the 
most recent address of record, presently 
shown in written correspondence the 
veteran sent to the RO dated November 
14, 2004, and should be accompanied by a 
telephone contact to advise the veteran 
of the scheduled examinations.  

The examiner(s) should be provided with 
the veteran's claims folder and a copy 
of this Remand and should review the 
veteran's medical history prior to 
conducting the examinations.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.

The examiner(s) should specifically 
comment on whether the veteran now 
suffers from degenerative disc disease 
of the back along with any other 
manifestations and symptoms produced by 
the service-connected disability.  The 
specialist(s) must detail what symptoms 
and manifestations are related to the 
veteran's service-connected compression 
fracture disability.  Readings should be 
obtained concerning the veteran's range 
of motion of the lower back and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner(s) should also be asked to 
include the normal ranges of motion of 
the lower back.  Additionally, the 
examiner(s) should be requested to 
determine whether the lower back 
exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

The orthopedic examiner should also be 
asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-
ups or on use.

If the neurological examiner determines 
that the veteran is now suffering from 
an intervertebral disc syndrome of the 
lumbar segment of the spine, the 
examiner should discuss the total 
duration of any incapacitating episodes 
(number of days) in the past twelve (12) 
months, as well as comment on any 
related chronic orthopedic or 
neurological manifestations.

Comments should also be provided as to 
whether the veteran experiences symptoms 
compatible with severe, recurring 
attacks, with intermittent relief or 
pronounced intervertebral disc syndrome 
compatible with sciatic neuropathy, 
muscle spasms, absent ankle jerk, or 
other neurological findings appropriate 
to the site of the diseased disc, with 
little intermittent relief.

3.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 
(2006).

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



